DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on December 30, 2021 and the IDS dated 11/19/2021 are acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 and 24 recited the limitation “O-forming the U-perform” is indefinite, technically the recitation is not clear since the process does not disclose a step of permanent bonding (i.e. weld or brazing) to complete the O-forming.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekido JPH Publication (0,763,758) hereinafter Sekido.
Regarding claim 11,
Sekido discloses a process of producing a shaped sheet metal component (8) from a billet (1) by U-O forming, the process comprising: 
providing a planar billet (1), 
shaping the billet (1) on a shaping tool (9-10) with a first curvature (see fig.3) about a first spatial axis (see fig.3), 
driving a shaping press (9) into the billet that has been shaped with the first curvature (marked as 10d, see fig.3), the shaping press (9) creating a second curvature (see fig.4) of the billet about a second spatial axis (see fig.4), 

    PNG
    media_image1.png
    345
    1103
    media_image1.png
    Greyscale


simultaneously producing a third curvature (see fig.5) about a third spatial axis (see fig.5), the third spatial axis being substantially orthogonal with respect to the first spatial axis and to the second spatial axis (see fig.3-5)
wherein said shaping and driving create a U-preform (7), the driving-in of the shaping press (106) creating the first curvature on the U-preform (see fig.1b), and 
0-forming the U-preform (see fig.6 and 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sekido in view of Oikawa. JP Publication (S57-165120) hereinafter Oikawa.
Regarding claim 24,
The prior art Sekido discloses all limitations in claim 11.
Sekido discloses wherein the 0-forming of the U- preform is performed in a tool (11-12, see fig.6 and 9), the U-preform being laid on a component holder (12) and being shaped into an 0-form by lowering of a die (11) onto a top side of the U-preform (see fig.9-10), but Sekido does not disclose the tool to have lateral moving together of mold jaws. 
Sekido and Oikawa disclose both art in the same field of endeavor (i.e. metal deforming).
Oikawa, in a similar art, teaches a method of producing o-forming pipe (Abstract) having a tool with a U-preform (see fig.9) being laid on a component holder (26, see fig10-11) and being shaped into an 0-form by lateral moving together of mold jaws (31a-b) and lowering of a die (32) onto a top side of the U-preform (see fig.11) and since Examiner notes both references clearly teach tool to perform O shape forming, it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the O-forming tool such that it has lateral moving together of mold jaws, therefore a simple substitution of Sekido’s O-forming tool with that of Oikawa will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 12/30/2021 about the 35 U.S.C. 102 rejection have been fully considered and they are persuasive however new references are used in this current Office Action for rejection.
Conclusion
Accordingly, THIS ACTION IS MADE NON-FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

February 17, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753